                       UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF TEXAS
                            SHERMAN DIVISION

DENALI ADVANCED                           §
INTEGRATION                               §
                                          §
v.                                        §   CIVIL NO. 4:21-CV-225-SDJ
                                          §
JONATHAN GARCIA                           §
       .
                         ORDER RESETTING HEARING

      Before the Court is Plaintiff Denali Advanced Integration’s Emergency

Application for Temporary Restraining Order and Preliminary Injunction, (Dkt. #2).

It is ORDERED that the motion is reset for a hearing on Thursday, April 1, 2021,

at 10:30 a.m. at the United States Courthouse located at 7940 Preston Road,

Courtroom 105, Plano, Texas 75024. Plaintiff’s counsel is directed to attempt to notify

Defendant of the hearing.

           So ORDERED and SIGNED this 29th day of March, 2021.




                                                      ____________________________________
                                                      SEAN D. JORDAN
                                                      UNITED STATES DISTRICT JUDGE
